Citation Nr: 0816191	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  That determination established 
entitlement to service connection for PTSD and assigned a 30 
percent rating effective September 2, 2002.  

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  PTSD is manifested, primarily, by interrupted sleep, 
nightmares, flashbacks, recurring thoughts, hypervigilance, 
easy startle reflex, anger, survivor guilt, and some 
impairment in concentration; these symptoms reflect no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of  
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in January 2003.  The letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  While the veteran has not explicitly been advised 
to provide any evidence in his possession that pertains to 
his claims, the January 2003 letter informed the appellant 
that he could submit his own statement or the statements of 
others as well as medical opinions from his own doctor.  
Given these instructions, the Board finds that the veteran 
has, effectively, been put on notice to provide any evidence 
in his possession that pertains to these claims.  
Accordingly, on these facts, the RO's omission is harmless.  
See Mayfield II, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as they 
pertain to the issue of an increased rating, this claim is a 
downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8- 
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, information in the claims folder provides sufficient 
information to allow a decision to be rendered on the matter 
decided herein. 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim. An additional notice as 
to these matters was not provided.  However, in the decision 
herein, the Board denies the claim for an increased initial 
rating, so no disability rating or effective date is being, 
or is to be assigned.  Hence, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.

VA has assisted the veteran in the development of his claim 
in accordance with applicable laws and regulations.  
Accordingly, the Board may address the merits of this claim 
without causing any prejudice to the veteran.  


Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In this case, the veteran has been assigned a 30 percent 
rating for his service-connected PTSD pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 

